            Case 5:20-cv-01443-TR Document 22 Filed 03/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ASHLEY ZORZETTO-KAMMEYER,                     :
     Plaintiff,                               :   CIVIL ACTION
                                              :
       v.                                     :
                                              :
ANDREW SAUL,                                  :   No. 20-1443
    Defendant.                                :

                                            ORDER

       AND NOW, this 26th day of March, 2021, having reviewed Plaintiff Ashley Zorzetto-

Kammeyer’s Brief in Support of her Request for Review (doc. 19) and the Commissioner’s

response (doc. 20), it is hereby ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for reconsideration; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                  BY THE COURT:


                                                  __/s/ Timothy R. Rice_____
                                                  TIMOTHY R. RICE
                                                  U.S. MAGISTRATE JUDGE
